DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on November 11, 2021. Claims 1-21 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on November 11, 2021 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claims 1, 9 and 17, specifically, 
Mixing up inter-system network with intra-system network
Improper hindsight
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Cited references of Gorokhov, Lou, Fu and Bucknell are all striving to mitigate interference in wireless communication networks where measurement methods are similar but with slight different mitigating options depending on wireless network configuration; therefore, techniques would or could be leveraged, shared, and incorporated by an ordinary skill in the field. 
Bucknell clearly teaches an intra-network system in Figs. 3, 8-9, interference is measured and reported e.g. as threshold-based reporting in S10, colleting freq/spatial device signatures (i.e. location or position related) in S12, identify interference offending device(s) in S16, and derive interference mitigating strategy, where one of mitigating strategies is switching RAT (i.e. a wireless communication network operating in multiple communication protocols).

There would not be a hindsight in combination of cited references. 
Applicant further argues that Braun is a non-analogous art in rejection of depend claims 7 and 15.
In response to applicant's argument that Braun is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instant case, Gorokhov, Lou, Fu and Bucknell address similar problems in an analogous field, i.e. inference measurement and reporting. It would have been obvious for one of ordinary skill in the art at the time of the invention was made to have modified Gorokhov as modified or Bucknell as modified with Braun. Braun teaches to use known path loss to estimate environment condition in Fig. 4, and Fig. 5 and [0037]-[0040], monitoring environmental parameters to determine communication channel interference, e.g. indoor or outdoor, open space or heavily wooded areas etc.
Conclusion: Examiner has shown the rejections set forth in the Office Action of August 11, 2021 are proper. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110237272 A1 (Gorokhov), in view of US 20150139048 A1 (Lou) and in further view of US 20100267408 A1 (Fu) and 20130150106 (Bucknell).
Regarding Claims 1, 9 and 17, Gorokhov teaches:
A server comprising: a communication interface configured to communicate with one or more base stations of a first wireless network, a memory, and an electronic processor communicatively connected to the memory, the electronic processor configured to receive location information of a third-party communication device that is part of a second wireless network that is different from the first wireless network in that the second wireless network does not share communication protocols with the first wireless network, and wherein the third-party communication device has received interference from the one or more base stations of the first wireless network, determine whether the third-party communication device is located within a threshold distance from a base station of the one or more base stations, the threshold distance based on a first interference radius associated with the base station, and output one or more a server structure for collecting CSI/CSQ from various BSs on communication quality (i.e. including interference) in various cells (Figs 3-4), where UEs could be interfered from neighboring BSs (Fig. 4), and a mitigation scheme may be derived through CoMP scheme as in Fig. 5).
Gorokhov does not teaches explicitly on to receive location info. However, Lou teaches (Lou: Figs. 1-3 and [0059]-[0062], UE 102 may have interference from UE 106 operating in different cell towers from UE 102 or directly from an third cell tower, where the interference depends on the distance between UE 102 and UE 106 and/or distance between UE 102 to the 3rd cell tower; and a scheme of location determination and reporting)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov with to receive location info as further taught by Lou. The advantage of doing so is to provide a mechanism on frequency assignment based on measured interference conditions to mitigate interference patterns and improve network efficiency and quality (Lou: Abstract).
Gorokhov does not teaches explicitly on determine whether the third-party communication device is located within a threshold distance from a base station of the one or more base stations, the threshold distance based on a first interference radius associated with the base station. However, Fu teaches (Fu: Fig. 10 and [0039]-[0041], setting various thresholds for interference detection based on UE distance from the interference sources, e.g. US 113,-115, where the distance/radius criteria can be application or device capability dependent). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov with determine whether the third-party communication device is located within a threshold distance from a base station of the one or more base stations, the threshold distance based on a first interference radius associated with the base station as further taught by Fu. The advantage of doing so is to provide an IDC mechanism to mitigate interference in a co-existence environment to improve network efficiency (Fu: Abstract).
Gorokhov does not teach explicitly on a second wireless network that is different from the first wireless network in that the second wireless network does not share communication protocols with the first wireless network. However, Bucknell teaches (Bucknell: Figs. 3, 8-9, intersystem interference among devices between two core networks, where two core networks may use the same or different RANs and/or RATs).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov with a second wireless network that is different from the first wireless network in that the second wireless network does not share communication protocols with the first wireless network as further taught by Bucknell. The advantage of doing so is to provide a mechanism to mitigating interference among devices regardless devices are in same communication network or different networks (Bucknell: [0003]-[0018]).
Claims 2-6, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110237272 A1 (Gorokhov), in view of US 20150139048 A1 (Lou) and in further view of US 20100267408 A1 (Fu), 20130150106 (Bucknell) and US 20100267408 A1 (Lee).
Regarding Claims 2 and 10, Gorokhov as modified teaches all elements of Claims 1 and 9 respectively. Gorokhov as modified further teaches:
The server of claim 1, wherein the electronic processor is further configured to determine whether the third-party communication device is located within a threshold distance from a second base station, the threshold distance based on a first interference radius associated with the second base station, and output a second one or more resolution options to resolve interference between the second base station and the third-party communication device in response to determining that the third-party communication device is located within the threshold distance from the second base station (Gorokhov: Fig. 4, UE3 could be interfered by multiple BSs).
Gorokhov as modified does not teach explicitly on a resolution option to mitigate interference from multiple BSs. However, Lee teaches (Lee: Figs. 8-9, all neighboring BSs, base stations 2-3, provide respected resource info to a serving the serving base station to schedule its resources to avoid interference from base stations 2-3).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov as modified with a resolution option to mitigate interference from multiple BSs as further taught by Lee. 
Regarding Claims 3 and 11, Gorokhov as modified teaches all elements of Claims 1-2 and 9-10 respectively. Gorokhov as modified further teaches:
The server of claim 2, wherein the electronic processor is further configured to output a third one or more resolution options to resolve interference between the base station, the second base station, and the third-party communication device in response to determining that the third-party communication device is located within the threshold distance from the base station and the threshold distance from the second base station (Lee: Figs. 8-9, all neighboring BSs, base stations 2-3, provide respected resource info to a serving the serving base station to schedule its resources to avoid interference from base stations 2-3, where Gorokhov teaches (Figs. 4-5) that BSs share the measurement report, CSI/CQI, through backhaul links and location determination is well-known in the field).
Regarding Claims 4, 12 and 18, Gorokhov as modified teaches all elements of Claims 1, 9 and 17 respectively. Gorokhov as modified further teaches:
The server of claim 1, wherein the electronic processor is further configured to determine whether the third-party communication device is located within a second threshold distance from the base station, the second threshold distance based on a second interference radius associated with the base station that is different than the first interference radius, and output a second one or more resolution options to resolve interference between the base station and the third-party communication device in response to determining that the third-party communication device is located within the UE3 could be interfered by multiple BSs).
Gorokhov as modified does not teach explicitly on a resolution option to mitigate interference from multiple BSs. However, Lee teaches (Lee: Figs. 8-9, all neighboring BSs, base stations 2-3, provide respected resource info to a serving the serving base station to schedule its resources to avoid interference from base stations 2-3).
Regarding Claims 5, 13 and 19, Gorokhov as modified teaches all elements of Claims 1/4, 9/12 and 17-18 respectively. Gorokhov as modified further teaches:
The server of claim 4, wherein the electronic processor is further configured to determine whether the third-party communication device is located within a third threshold distance from the base station, the third threshold distance based on a third interference radius associated with the base station that is different than the first interference radius and the second interference radius, and output a third one or more resolution options to resolve interference between the base station and the third-party communication device in response to determining that the third-party communication device is located within the third threshold distance from the base station, wherein the third one or more resolution options is different than the one or more resolution options and the second one or more resolution options (Fu: Fig. 10, an UE could be within the first radius, 2nd radius and 3rd radius, where the interference mitigating method could be different depending on application and device capabilities).
Regarding Claims 6, 14 and 20, Gorokhov as modified teaches all elements of Claims 1/4, 9/12 and 17-18 respectively. Gorokhov as modified further teaches:
The server of claim 4, wherein the electronic processor is further configured to determine whether the third-party communication device is located within a third threshold distance from a second base station, the third threshold distance based on a first interference radius associated with the second base station, and output a third one or more resolution options to resolve interference between the base station, the second base station, and the third-party communication device in response to determining that the third-party communication device is located within the second threshold distance from the base station and the third threshold distance from the second base station, wherein the third one or more resolution options is different than the one or more resolution options and the second one or more resolution options (Fu: Fig. 10, an UE could be within the first radius, 2nd radius and 3rd radius, where the interference mitigating method could be different depending on application and device capabilities).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110237272 A1 (Gorokhov), in view of US 20150139048 A1 (Lou) and in further view of US 20100267408 A1 (Fu), 20130150106 (Bucknell) and US 20150156647 A1 (Braun).
Regarding Claims 7 and 15, Gorokhov as modified teaches all elements of Claims 1 and 9 respectively. Gorokhov as modified further teaches:
The server of claim 1, wherein the electronic processor is further configured to request a signal strength of the base station from the base station, request landscape use signal strength for location estimation).
However, Gorokhov as modified does not teach explicitly on referring to landscape parameters in considering communication conditions. However, Braun teaches (Braun: Fig. 5 and [0037]-[0040], monitoring environmental parameters to determine communication channel interference, e.g. indoor or outdoor, open space or heavily wooded areas etc.)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov as modified with referring to landscape parameters in considering communication conditions as further taught by Braun. The advantage of doing so is to provide a mechanism for taking environmental conditions into consideration in determining communication channel condition to compensate interference properly (Braun: [0003\-[0004]).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110237272 A1 (Gorokhov), in view of US 20150139048 A1 (Lou) and in further view of US 20100267408 A1 (Fu), 20130150106 (Bucknell) and US 20140256322 A1 (Zhou).
Regarding Claims 8 and 16, Gorokhov as modified teaches all elements of Claims 1 and 9 respectively. Gorokhov as modified does not teach explicitly on the one or more resolution options includes an option for reducing a signal strength of the base station by a specified amount. However, Zhou teaches:
adjusting AP power to mitigate interference).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov as modified with the one or more resolution options includes an option for reducing a signal strength of the base station by a specified amount as further taught by Zhou. The advantage of doing so is to provide a mechanism to detect interference and mitigate interference (Zhou: Abstract).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110237272 A1 (Gorokhov), in view of US 20150139048 A1 (Lou) and in further view of US 20100267408 A1 (Fu), 20130150106 (Bucknell) and US 20140050146 A1 (Chrisikos).
Regarding Claim 21, Gorokhov as modified teaches all elements of Claim 1. Gorokhov as modified does not teach explicitly on the third-party communication device is a receive-only communication device. However, Chrisikos teaches: 
The server of claim 1, wherein the third-party communication device is a receive-only communication device (Chrisikos: Figs.11A-B, an interference mitigation among WLANs and GPS receiver).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov as modified with the third-party communication device is a receive-only communication device as further taught by Chrisikos. The advantage of doing so is to provide a mechanism to mitigate 
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHITONG CHEN/
Primary Examiner, Art Unit 2649